Citation Nr: 0906812	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  08-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's fiancée



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his PTSD and skin disorder should 
be service connected.  At the December 2008 videoconference 
hearing before the undersigned, the Veteran stated that he 
had received treatment at several VA medical centers (VAMC), 
including the South Texas Veterans Health Care System, the El 
Paso VA Health Care System, and the Jack C. Montgomery VAMC.  
However, these records are not associated with the claims 
folder, nor is there any indication in the claims folder that 
the records from these VAMCs were requested.  The Board notes 
that VA has a duty to obtain all outstanding identified VA 
treatment records as such records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the Board finds that the Veteran's appeal must be remanded to 
obtain these treatment records.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA treatment records from 
the South Texas Veterans Health Care 
System, the El Paso VA Health Care 
System, and the Jack C. Montgomery VAMC 
for the period from 1974 to 1978.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain these records would be futile.

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




